IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00441-CR

                          IN RE NELSON PARNELL, JR.


                                Original Proceeding



                                       ORDER

       Nelson Parnell, Jr.’s “Motion for Order of Relief Sought: TRAP 10.1(a) 1,2,3,4”

filed on February 6, 2017 is denied. The State filed a motion for extension of time to file

its response in this matter. The Court granted the State’s motion, and the State’s response

is now due February 15, 2017.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed February 15, 2017